IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-40806
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

VALENTIN OLVERA-GAMEZ,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-00-CR-206-ALL
                       - - - - - - - - - -
                          April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Valentin

Olvera-Gamez moves for leave to withdraw, and she has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Olvera-Gamez has received copies of his attorney’s motion and

brief, but he has not filed a response.    Our independent review

of the Anders brief and the record discloses no nonfrivolous

issue for appeal.   Accordingly, the motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.